DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendments filed on 11/13/2020 and 02/03/2021. As directed by the amendment filed 11/13/2020: claims 1, 2, 4, 6, 7, 9-11, 14, and 16 have been amended. As directed by the amendment filed 02/03/2021: claim 4 has been amended. Thus, claims 1-17 are presently pending in this application with claims 2-5 and 14-17 withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 18-19, filed 11/13/2020, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 19, filed 11/13/2020, with respect to the objection of the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see pg. 19-20, filed 11/13/2020, with respect to the rejection of claims 1, 8-10, and 12-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 6-13 under 35 U.S.C. 112(b) has been withdrawn. However the rejection for the claims being “generally narrative and indefinite” and for claim 11 are maintained and further explained below.
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 112, the claims still contain limitations that are “generally narrative and indefinite” as stated in the non-final rejection mailed 08/20/2020. Some examples of this language include “with regard to a ratio” in claims 6 and 7. This language 
Regarding the rejections of claim 11 under 35 U.S.C. 112, the claim limitations "the three dimensional portion smaller" and "the largest three-dimensional portion" still lack antecedent basis. Correction is still required.
Regarding the rejection under 35 U.S.C. 103, Applicant argues that Ferrera’s looped shaped parts are on all six faces of the cubic shape and therefore cannot be used to teach the claim language “the virtual cylindrical body having openings at a distal end and a proximal end in the common axes”. Applicant’s primary support for this argument is that the claim language “the virtual cylindrical body having openings at a distal end and a proximal end in the common axes” means there are no looped shaped parts on the top surface or the bottom surface. The Office respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there are no looped shaped parts on the top surface or the bottom surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Under broadest reasonable interpretation the claim language “two or more three-dimensional portions, each of the three-dimensional portion of the two or more three-dimensional portions being formed by continuously providing at least four of the shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes, the virtual cylindrical body having openings at a distal end and a proximal end in the common axes” requires only four sides of an virtual shape formed by the shape parts such that the virtual shape has some form of opening on the 
The Office notes that even if the claim language was interpreted as argued by applicant, the claims would still not be patentable in view of Horton and Monetti. See additional rejection provided below.
Drawings
The drawing amendments were received on 11/13/2020.  These drawing amendments are acceptable.
Specification
The specification amendments were received on 11/13/2020 and 02/03/2021.  These amendments are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “a cuttable cutting member that couples the wire and the in vivo indwelling member to each other” in claim 12. For examination purposes, the claim will be interpreted based on ¶0025 such that the coupling member is formed of a thermally soluble material and structural equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims (6 and 7) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.
Claim 11 recites the limitation "the three dimensional portion smaller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 11 recites the limitation "the largest three-dimensional portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 5,645,558) in view of Ferrera (US 2014/0207180 A1).
Regarding claims 1, 8 and 9 Horton discloses (fig. 6A-6B) an in vivo indwelling member 140 having a three-dimensional secondary shape with shape parts (parts of 142 and 144) of a primary coil (see fig. 6B), each of the shape parts (parts of 142 and 144) extending continuously and curvedly on two or more planes (see fig. 6A-6B), 
the in vivo indwelling member 140 comprising two or more three-dimensional portions (142, 144; see fig. 6B and col. 5 ln. 66 - col. 6 ln. 19), each of the three-dimensional portions (142, 144) of the two or more three-dimensional portions (142, 144) being formed continuously (see fig. 6B and col. 5 ln. 66 - col. 6 ln. 19);
each three-dimensional portion (142, 144) of the two or more three-dimensional portions (142, 144) being set so that areas of the two or more three-dimensional portions (142, 144) as seen from a common axes of virtual cylindrical bodies of the two or more three-dimensional portions (142, 144) are sequentially changed from a tip end side of the primary coil to a base end side of the primary coil (see fig. 6B and col. 5 ln. 66 - col. 6 ln. 19). 
Horton further discloses that each of the three dimensional portions is substantially spherical and one of ordinary skill in the art would know other methods of winding the coils into the desired shape (see col. 6 ln. 37-56). Horton is silent regarding four of the shape parts are over four planes, all of the four planes having normal directions perpendicular to a 
However Ferrera, in the same filed of endeavor, teaches (fig. 10), of a similar three dimensional spherical coil including four shape parts (202, 204, 208, 210) are over four planes (see fig. 10 and ¶0043), all of the four planes having normal directions perpendicular to a predetermined common axis direction (direction of the x direction; see fig. 10), each of the at least four shape parts (202, 204, 208, 210) being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes (see fig. 10 and ¶0043); the virtual cylindrical body having openings at a distal end and a proximal end in the common axes [the planes making up the virtual cylindrical body (places of 202, 204, 208, 210) are only around the sides of the virtual cylindrical body and not at the distal/proximal (top/bottom as viewed in fig. 10) of the coil; furthermore, there are openings (spaces within loops) on all sides of the coil, including the distal/proximal (top/bottom as viewed in fig. 10)]; the quadrangles as seen from the common axes of the virtual cylindrical bodies are squares (see fig. 10 and ¶0043); the at least four shape parts are formed in any of the planes which are the squares of each of the virtual cylindrical bodies (see fig. 10 and ¶0043).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horton to have each of the three dimensional portions be four shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horton to have each of the three dimensional portions be four shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes; the virtual cylindrical body having openings at a distal end and a proximal end in the common axes; the quadrangles as seen from the common axes of the virtual cylindrical bodies are squares; the at least four shape parts are formed in any of the planes which are the squares of each of the virtual cylindrical bodies as taught by Ferrera, since Horton discloses that one of ordinary skill in the art can use other methods of winding the coils into the desired spherical shape (see Horton col. 6 ln. 37-56).
Horton as modified does not expressly disclose that a length of the primary coil that constitutes remaining three-dimensional portions excluding one portion of the two or more three-dimensional portions disposed closest to the base end side being set to a length of 25% or more and 70% or less of an overall length of the primary coil.

Regarding claim 6, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton as modified does not expressly disclose, with regard to a ratio of the areas of one portion of the two or more three-dimensional portions a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of one portion of the two or more three-dimensional portions having a next large area of the quadrangle as seen from the common axis of the virtual cylindrical body, the ratio is set so that the area of the large three-dimensional portion is 1.1 times or more and 2.3 times or less the area of the small three-dimensional portion.

Regarding claim 7, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton as modified does not expressly disclose, with regard to a ratio of shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of a shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a next large area of the quadrangle as seen from the common axis of the virtual cylindrical body, the ratio is 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horton as modified to have with regard to a ratio of shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of a shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a next large area of the quadrangle as seen from the common axis of the virtual cylindrical body, the ratio is set so that the length of the large three-dimensional portion is 1.05 times or more and 1.5 times or less the length of the small three-dimensional portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Horton would not operate differently with the claimed ratio since the ratio allows the smaller coil 144 to nest in the larger coil 142 and would still be capable of performing this function with the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio is “preferably” be within the claimed range (specification ¶0077). 
Regarding claim 10, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton further discloses (fig. 6A-6B) one portion 144 of the two more three dimensional portions is disposed inside another portion 142 of the two or 
Regarding claim 11, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Horton further discloses (fig. 6A-6B) the three-dimensional portion smaller 144 than the largest three-dimensional portion 142 is disposed inside the largest three-dimensional portion 142 (see fig. 6A and col. 5 ln. 66 - col. 6 ln. 19), and the common axes of each of the two or more three-dimensional portions are parallel to each other (X axis of 142 and 144 extending from the top to bottom of 142 and 144 as viewed in fig. 6B).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Ferrera and Chen et al. (US 2015/0057700 A1).
Regarding claims 12 and 13, Horton as modified discloses an in vivo indwelling member according to claim 1 (see above). Horton as modified is silent regarding an in vivo indwelling member placement wire; a cuttable coupling member that couples the wire and the in vivo indwelling member to each other; the coupling member is formed of a thermally soluble material.
However Chen, in the same field of endeavor, teaches (fig. 3) an in vivo indwelling member placement wire 200; a cuttable coupling member 238 that couples the wire 200 and an in vivo indwelling member 300 to each other (see fig. 3 and ¶0045); the coupling member 238 is formed of a thermally soluble material (meeting the interpretation under 112f, see ¶0045).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horton as modified to have an in vivo indwelling member placement wire; a cuttable coupling member that couples the wire and the in vivo indwelling member to each other; the coupling member is formed of a thermally soluble 

Claims 1 and 6-13 are rejected based on a variant interpretation of the claim language:
	As explained above, under broadest reasonable interpretation, the claim limitation “the virtual cylindrical body having openings at a distal end and a proximal end in the common axes” is not limited to being interpreted as there is no looped shaped part on the top surface or the bottom surface. However, if the claim language “the virtual cylindrical body having openings at a distal end and a proximal end in the common axes” was interpreted as there is no looped shaped part on the top surface or the bottom surface, the claims would still not be patentable, as set forth below.
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 5,645,558) in view of Monetti et al. (US 8,066,036 B2).
Regarding claims 1, 8 and 9 Horton discloses (fig. 6A-6B) an in vivo indwelling member 140 having a three-dimensional secondary shape with shape parts (parts of 142 and 144) of a primary coil (see fig. 6B), each of the shape parts (parts of 142 and 144) extending continuously and curvedly on two or more planes (see fig. 6A-6B), 
the in vivo indwelling member 140 comprising two or more three-dimensional portions (142, 144; see fig. 6B and col. 5 ln. 66 - col. 6 ln. 19), each of the three-dimensional portions (142, 144) of the two or more three-dimensional portions (142, 144) being formed continuously (see fig. 6B and col. 5 ln. 66 - col. 6 ln. 19);
each three-dimensional portion (142, 144) of the two or more three-dimensional portions (142, 144) being set so that areas of the two or more three-dimensional portions (142, 144) as seen from a common axes of virtual cylindrical bodies of the two or more three-
Horton further discloses that each of the three dimensional portions is substantially spherical and one of ordinary skill in the art would know other methods of winding the coils into the desired shape (see col. 6 ln. 37-56). Horton is silent regarding four of the shape parts are over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes; the virtual cylindrical body having openings at a distal end and a proximal end in the common axes; the quadrangles as seen from the common axes of the virtual cylindrical bodies are squares; the at least four shape parts are formed in any of the planes which are the squares of each of the virtual cylindrical bodies.
However Monetti, in the same filed of endeavor, teaches (fig. 19), of a similar three dimensional spherical coil including four shape parts (74e, 74a/b, 74f, 74c/d) are over four planes (see fig. 19), all of the four planes having normal directions perpendicular to a predetermined common axis direction (direction extending into the page through the center of the coil; see fig. 19), each of the at least four shape parts (74e, 74a/b, 74f, 74c/d) being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes (see fig. 19); the virtual cylindrical body having openings at a distal end and a proximal end in the common axes [there are not looped shaped parts formed in the front and back surfaces of the coil as viewed in fig. 19]; the quadrangles as seen from the common axes of the virtual cylindrical bodies are squares (see fig. 19); the at least four shape parts are formed in any of the planes which are the squares of each of the virtual cylindrical bodies (see fig. 19).

Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horton to have each of the three dimensional portions be four shape parts over four planes, all of the four planes having normal directions perpendicular to a predetermined common axis direction, each of the at least four shape parts being formed in any of respective planes of a virtual cylindrical body having a shape of a quadrangle as seen from the common axis surrounded by the four planes; the virtual cylindrical body having openings at a distal end and a proximal end in the common axes; the quadrangles as seen from the common axes of the virtual cylindrical bodies are squares; the at least four shape parts are formed in any of the planes which are the squares of each of the virtual cylindrical bodies as taught by Monetti, since Horton discloses that one of ordinary skill in the art can use other methods of winding the coils into the desired spherical shape (see Horton col. 6 ln. 37-56).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horton as modified to have a length of the primary coil that constitutes remaining three-dimensional portions excluding one portion of the two or more three-dimensional portions disposed closest to the base end side be set to a length of 25% or more and 70% or less of an overall length of the primary coil since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Horton would not operate differently with the claimed length since the length of the coil of Horton allows the smaller coil 144 to nest in the larger coil 142 and would still be capable of performing this function with the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is “preferably” be within the claimed range (specification ¶0127 and 0135). 
Regarding claim 6, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton as modified does not expressly disclose, with regard to a ratio of the areas of one portion of the two or more three-dimensional portions a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of one portion of the two or more three-dimensional portions having a next large area 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horton as modified to have with regard to a ratio of the areas of one portion of the two or more three-dimensional portions a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of one portion of the two or more three-dimensional portions having a next large area of the quadrangle as seen from the common axis of the virtual cylindrical body, the ratio is set so that the area of the large three-dimensional portion is 1.1 times or more and 2.3 times or less the area of the small three-dimensional portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Horton would not operate differently with the claimed ratio since the ratio allows the smaller coil 144 to nest in the larger coil 142 and would still be capable of performing this function with the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio is “preferably” be within the claimed range (specification ¶0077). 
Regarding claim 7, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton as modified does not expressly disclose, with regard to a ratio of shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a relatively small area of the quadrangle as seen from 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horton as modified to have with regard to a ratio of shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a relatively small area of the quadrangle as seen from the common axis of the virtual cylindrical body and of a shortest side that constitutes the quadrangle of one portion of the two or more three-dimensional portions having a next large area of the quadrangle as seen from the common axis of the virtual cylindrical body, the ratio is set so that the length of the large three-dimensional portion is 1.05 times or more and 1.5 times or less the length of the small three-dimensional portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Horton would not operate differently with the claimed ratio since the ratio allows the smaller coil 144 to nest in the larger coil 142 and would still be capable of performing this function with the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio is “preferably” be within the claimed range (specification ¶0077). 
Regarding claim 10, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Horton further discloses (fig. 6A-6B) one portion 144 of the two more three dimensional portions is disposed inside another portion 142 of the two or more three dimensional portions (see fig. 6A and col. 5 ln. 66 - col. 6 ln. 19), and the common axes of the respective solids are parallel to each other (see fig. 6A).
Regarding claim 11, Horton as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Horton further discloses (fig. 6A-6B) the three-dimensional portion smaller 144 than the largest three-dimensional portion 142 is disposed inside the largest three-dimensional portion 142 (see fig. 6A and col. 5 ln. 66 - col. 6 ln. 19), and the common axes of each of the two or more three-dimensional portions are parallel to each other (X axis of 142 and 144 extending from the top to bottom of 142 and 144 as viewed in fig. 6B).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Monetti and Chen et al. (US 2015/0057700 A1).
Regarding claims 12 and 13, Horton as modified discloses an in vivo indwelling member according to claim 1 (see above). Horton as modified is silent regarding an in vivo indwelling member placement wire; a cuttable coupling member that couples the wire and the in vivo indwelling member to each other; the coupling member is formed of a thermally soluble material.
However Chen, in the same field of endeavor, teaches (fig. 3) an in vivo indwelling member placement wire 200; a cuttable coupling member 238 that couples the wire 200 and an in vivo indwelling member 300 to each other (see fig. 3 and ¶0045); the coupling member 238 is formed of a thermally soluble material (meeting the interpretation under 112f, see ¶0045).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771